internal_revenue_service number release date index number -------------------------- ----------------------------------------------------- ------------------- -------------------------- ----------------------- ----------------------------------------------------- --------------------------- -------------------------------------------- - -------------------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-151105-03 date date ----------------------------------------------- ----------------------------------------------------- --------------------------------------------------------------- -------------------------------------------------------------- ------------------------------------------------- ------------------------------------------------------ ------------------------ ------------ ---------------------------------- ---------------------------------- -------------------------- -------------------------- --------------------- ------------------ ------------------ ----------- ----------- decedent trust marital trust family_trust spouse trustees attorney state state statute state statute date date date date date a b dear ------------ this is in response to your letter dated date and subsequent correspondence requesting an extension of time under ' of the procedure and administration regulations to sever a_trust into an exempt and nonexempt trust for purposes of the generation-skipping_transfer gst tax and to make a reverse qualified_terminable_interest_property qtip_election under ' a of the internal_revenue_code with respect to the exempt trust the facts and representations submitted are summarized as follows decedent executed the trust a revocable_trust on date decedent died on date survived by spouse the trust provides in sec_2 b that after decedent’s death the trust’s assets are to be divided into two trusts the marital trust and the family_trust sec_2 b provides that the marital trust is to be funded with trust assets equal to the maximum allowable marital_deduction the trust further provides that the family_trust is to be funded with assets that are not eligible for the marital_deduction and trust assets remaining after the marital trust has been funded sec_2 a provides that trustees are to distribute to spouse during her life all of the marital trust’s net_income at least quarter-annually sec_2 c provides spouse with the power to withdraw up to one-half of the marital trust’s original principal_amount sec_2 e provides spouse with a testamentary general_power_of_appointment over one-half of the marital trust’s original principal less the aggregate principal_amount of withdrawals spouse has made during her lifetime pursuant to sec_2 c in the event spouse fails to fully exercise the general_power_of_appointment the unappointed assets are to be added to the family_trust and administered according to the provisions of the family_trust sec_2 a provides that trustees are to distribute from the family_trust to spouse as much of the family trust’s net_income as is necessary to provide for spouse’s health maintenance and support in her accustomed manner of living as of decedent’s death any income not distributed to spouse may be distributed in equal or unequal shares to decedent’s children and their issue for their health maintenance support and education sec_2 a provides that if trustees determine in their discretion that the family trust’s income together with spouse’s other resources is insufficient to provide for spouse’s health maintenance and support in her accustomed manner of living then trustees are authorized to use and expend such portion of the family trust’s principal as is necessary for such purposes sec_2 b provides that upon spouse’s death trustees are to make certain distributions from the family_trust for the benefit of specific charities potential beneficiaries of the family trust’s remaining principal include individuals who are two or more generations below the decedent’s generation therefore distributions from the family_trust may be subject_to the gst tax sec_3_4 provides that in allocating assets among beneficiaries and trusts trustees may make any division or allocation in cash or in_kind or partly in cash and partly in_kind section b authorizes and directs trustees to allocate decedent’s available gst_exemption in any manner that would be reasonable and beneficial to decedent’s estate and trust after decedent death decedent’s estate hired attorney to prepare the estate’s form_706 united_states estate and generation-skipping_transfer_tax return the form_706 was timely filed on date on schedule m of the return the estate claimed a marital_deduction for the entire marital trust however inadvertently no schedule r was filed with the form_706 and consequently a reverse_qtip_election was not made under ' a and none of decedent’s gst_exemption was allocated on the form_706 on date trustees’ new attorney discovered the failure to make the reverse_qtip_election on date decedent’s estate filed a supplemental form_706 on this return the estate reported that fifty percent of the assets comprising the martial trust would fund a general_power_of_appointment marital trust and the remaining fifty percent of the marital trust assets would fund the qtip marital trust the form_706 also reported that the qtip marital trust was divided into a gst exempt qtip_trust and a gst non-exempt qtip_trust on schedule r of the supplemental form_706 the estate made the reverse_qtip_election with respect to the gst non- exempt qtip_trust trustees are requesting an extension of time pursuant to ' to date to sever the qtip marital trust into a gst exempt qtip_trust and a gst non- exempt qtip_trust pursuant to ' b of the generation-skipping_transfer_tax regulations and to make the reverse_qtip_election under ' a with respect to the gst exempt qtip_trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by ' the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail and a an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money s worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides that in the case of an interest in property passing from the decedent if the surviving_spouse is entitled_for_life to all the income from the entire_interest or all the income from a specific_portion thereof payable annually or at more frequent intervals with power in the surviving_spouse to appoint the entire_interest or such specific_portion exercisable in favor of such surviving_spouse or of the estate of such surviving_spouse or in favor of either whether or not in each case the power is exercisable in favor of others and with no power in any other person to appoint any part of the interest or such specific_portion to any person other than the surviving_spouse - a the interest or such portion thereof so passing shall for purposes of ' a be considered as passing to the surviving_spouse and b no part of the interest so passing shall for purposes of ' b a be considered as passing to any person other than the surviving_spouse this paragraph shall apply only if such power in the surviving_spouse to appoint the entire_interest or such specific_portion thereof whether exercisable by will or during life is exercisable by such spouse alone and in all events sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of ' a and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of ' b sec_2056 defines aqualified terminable_interest property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under ' b b v applies sec_2056 provides in part that the surviving_spouse has a qualifying_income_interest_for_life if-- i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under ' b with respect to any property shall be made by the executor on the return of tax imposed by ' the election once made is irrevocable under ' a any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under ' b is includable in the decedent s gross_estate sec_2601 imposes a tax on every generation-skipping_transfer sec_2602 provides that the amount of tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under ' a the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual s estate_tax_return including extensions sec_2632 provides that in general any portion of an individual s gst_exemption which has not been allocated within the time prescribed by ' a shall be deemed to be allocated as follows b a first to property which is the subject of a direct_skip occurring at the individual s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual s death sec_26_2632-1 provides that a decedent s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent s executor on or before that date the regulation also supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of their values for estate_tax purposes the balance is then allocated pro_rata on the basis of estate_tax values to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent s estate under ' b the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made sec_26_2654-1 provides in part that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter sec_26_2654-1 provides that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either b the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of paragraph a ii of this section if it were paid to an individual ff to divide trust property into or more separate portions or trusts with a trustee has the power to perform in a reasonable and prudent manner as provided in ' b ii a_trust may be severed pursuant to discretionary authority under local law in this case state statute provides that every act that a reasonable and prudent person would perform incident to the collection preservation management use and distribution of the trust property to accomplish the desired result of administering the trust legally and in the trust beneficiaries’ best interest subject_to the standards described in subsection and except as otherwise provided in the trust instrument a trustee possesses all of the following specific powers substantially identical terms and conditions and to allocate property between them in order to simplify administration for generation - skipping transfer_tax purposes to segregate property for management purposes or to meet another trust objective state statute provides that affecting a tax that is appropriate in order to carry out the settlor’s estate_planning objectives and to reduce the overall burden of taxation both in the present and in the future this authority includes but is not limited to all of the following skipping transfers among transfers subject_to estate or gift_tax under ' c the commissioner may grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides for automatic extensions of time for making certain elections a trustee may do any of the following in connection with a tax matter a make revise or revoke an available allocation consent or election ii electing to allocate the exemption from the tax on generation - sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of ' must be made under the rules of ' requests for relief subject_to ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case it has been represented that all of decedent’s gst_exemption was available for allocation at his death though no allocations of decedent's gst_exemption were made on decedent’s form_706 as filed pursuant to e and d dollar_figurea of decedent’s gst_exemption was automatically allocated to the family_trust leaving dollar_figureb of decedent’s gst_exemption unused in this case because a qtip_election was made on decedent’s form_706 the one-half portion of the marital trust over which spouse does not have a general_power_of_appointment the qtip marital trust is includible in spouse’s gross_estate under ' the remaining one-half of the marital trust over which spouse has a general_power_of_appointment the general_power_of_appointment marital trust is includible in spouse’s estate under ' b with respect to the qtip portion of the marital trust spouse is considered the transferor for gst tax purposes therefore decedent s remaining gst_exemption may not be allocated to the qtip marital trust however if the qtip marital trust is severed into a gst exempt qtip_trust and a gst non-exempt qtip_trust and a reverse_qtip_election under ' a is made for the gst exempt qtip_trust decedent will be treated as the transferor of the gst exempt qtip_trust and the automatic allocation rules of ' e will apply decedent s remaining gst_exemption to the property in that trust based on the information submitted and the representations made we conclude that the requirements of ' have been satisfied therefore an extension of time to date the date the supplemental form_706 was filed with the service is granted to sever the qtip marital trust into a gst exempt qtip_trust and a gst non-exempt qtip_trust and to make the reverse_qtip_election with respect to the gst exempt qtip_trust an extension of time to make the reverse_qtip_election under ' a does not extend the time to make an allocation of any remaining gst_exemption once the plr-151105-03 reverse_qtip_election is made e and d will operate to allocate decedent’s remaining gst_exemption to the gst exempt qtip_trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
